Citation Nr: 0528554	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for head and back injury at 
the VA Medical Center (VAMC) in August 2000.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a back injury.  The RO subsequently denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
back and head injury in an October 2002 statement of the 
case.  In July 2002, the veteran testified at an RO hearing.  
The veteran was scheduled for a January 2004 Board hearing, 
but canceled his request.  September 2003 and January 2004 
Reports of Contact show that he notified VA that he wanted 
his appeal to be rated on the evidence in file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2000, the veteran filed a claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 for back and head 
injuries he states he received at a VA Facility in August 
2000.  

VA medical records dated from August 2000 to November 2000 
recount the veteran's complaints of injuring his back during 
physical therapy exercises at VA kinesiotherapist domiciliary 
care in August 2000.  A September 2000 VA medical record 
shows the veteran was discharged from the kinesiotherapist 
domiciliary health club, complaining that every activity hurt 
his back.  The record also shows an April 2003 statement from 
a therapy assistant relating the veteran's complaints of back 
injury from the physical therapy exercises.

VA records also show findings of a lumbar and cervical spine 
disability soon after the complaints of back injury in August 
2000.  An October 2000 VA MRI shows some stenosis at the L3-
L4 level.  March 2001 and April 2001 private treatment 
reports show impressions of herniated nucleus pulposus, L4-5, 
left.  An April 2001 private medical statement indicates that 
the veteran has severe facet arthritis at multiple levels.  
Medical records dated from June 2003 to November 2004 also 
show continued findings of lumbar and cervical spinal 
disabilities.  

Upon review, however, the medical evidence of record is 
insufficient for the Board to make a determination on whether 
the back injury at the VA facility was the proximate cause of 
the current back disability.   

There are no medical records immediately prior to the August 
2000 injury.  However, the record shows evidence of a 
previous back disability.  A June 1973 VA x-ray examination 
report shows a diagnosis of herniated intervertebral disc, L-
3 and L-4.  A July 1995 VA radiology report shows minimal 
hypertrophic spurring identified at the L3, 4 bodies 
anteriorly and that there may be minimal disc space narrowing 
at the L3,4 and L4,5 spaces.  Moreover, a November 2004 
private examination report shows a history of congenital 
cervical and lumbar spinal stenosis, and also quadriparesis.

The record also shows other evidence possibly contributing to 
the veteran's present lumbar and cervical spine disabilities.  
A September 9, 2000 VA urgent care record shows the veteran 
was admitted on August 21, 2000 for hurting his back by 
falling in an elevator.  A September 21, 2000 VA triage note 
shows the veteran was admitted to the emergency room after 
reportedly falling on the floor and hitting his head and 
injuring his cervical spine.  

The issue of whether the veteran's current back disability 
was proximately caused by his injury at a VA facility is a 
medical question; and where the determinative issues involve 
medical causation or diagnosis, competent medical evidence is 
needed.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A review 
of the file shows that the veteran has never been afforded an 
appropriate VA examination for the purposes of securing the 
requisite medical opinion.  Under the duty to assist 
provisions of the VCAA, VA has the duty to secure an 
examination or opinion if there is competent evidence of 
record that the claimant has a current disability, which may 
entitle him to compensation, but the record does not contain 
sufficient medical evidence to make a decision on this claim.  
38 U.S.C.A. § 5103A(d).  Accordingly, the Board finds that a 
medical examination is necessary.  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should schedule the veteran 
for a VA orthopedic and neurological 
examination to determine the nature, 
etiology, severity, and date of onset of 
his lumbar and cervical spine 
disabilities.  Specifically, the examiner 
should determine whether it is at least 
as likely as not (50-50 chance) that the 
veteran suffered additional lumbar and/or 
cervical spine disability from any injury 
suffered during August 2000 VA physical 
therapy treatment.  If so, the examiner 
also should consider the following:

(a) Whether any additional lumbar and/or 
cervical spine disability was due to the 
veteran's own willful misconduct or 
failure to follow instructions;

(b) Whether any additional lumbar and/or 
cervical spine disability was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(c) Whether any additional lumbar and/or 
cervical spine disability was due to an 
event not reasonably foreseeable.

The examiner should base the opinion on 
examination findings, historical records, 
and medical principles.  It is imperative 
that the examiner reviews the evidence in 
his claims folder, including a complete 
copy of this REMAND.  All necessary tests 
and clinical studies must be 
accomplished, and all clinical findings 
must be reported in detail.  A complete 
written rationale for all opinions made 
must be provided.  If any requested 
opinion cannot be provided, that fact 
should be noted and the AMC should 
explain in detail why securing the 
opinion is not possible.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


